Exhibit 10.2

 



NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of December 11, 2017,
is entered into by and among Christopher Kelly, an individual (“Seller”), Helios
and Matheson Analytics Inc., a Delaware corporation (“Buyer”), and, for purposes
of Sections 6 and 8 of this Agreement only, MoviePass Inc., a Delaware
corporation (the “Company”).

 

RECITALS

 

WHEREAS, Seller is the holder of those certain convertible promissory notes set
forth on Schedule A attached hereto, issued by the Company to Seller in the
aggregate principal amount of $1,000,000 (the “Transferred Notes”);

 

WHEREAS, in accordance with the terms and conditions of that certain Securities
Purchase Agreement, dated August 15, 2017, as amended on October 6, 2017 and
December 11, 2017, by and between Buyer and the Company (as amended, the “SPA”),
which is subject to the Waiver Agreement, dated November 6, 2017, Buyer agreed
to purchase the Transferred Notes from Seller within two business days after the
closing of the transactions contemplated by the SPA (such date, the “Effective
Date”); and

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Transferred Notes, subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, agree as follows:

 

1.Purchase and Sale. Subject to the terms and conditions set forth herein, on
the Effective Date, Seller shall sell, transfer and assign to Buyer, and Buyer
shall purchase from Seller, all of Seller’s right, title and interest in and to
the Transferred Notes. The aggregate purchase price for the Transferred Notes
shall be $1,000,000 (the “Purchase Price”).

 

2.Deliverables. On the Effective Date:

 

(a)Seller shall deliver to the Company the Transferred Notes and all appropriate
instruments of transfer, duly executed in blank, necessary to transfer the
Transferred Notes from Seller to Buyer free and clear of all Encumbrances (as
defined herein).

 

(b)Buyer shall deliver to Seller the Purchase Price by wire transfer of
immediately available funds to the account that has been designated in writing
by Seller to Buyer.

 



 

 



 

3.Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer as follows:

 

(a)Seller has all requisite power and authority to execute and deliver this
Agreement, to carry out his obligations hereunder, and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Seller and (assuming due execution and delivery by Buyer)
constitutes Seller’s legal, valid and binding obligation, enforceable against
Seller in accordance with its terms except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, liquidity or
similar laws relating to or affecting generally the enforcement of creditors’
rights and remedies or by other equitable principles of general application.

 

(b)The Transferred Notes are fully paid and non-assessable, and are owned of
record and beneficially solely by Seller, free and clear of all liens, pledges,
security interests, charges, claims, encumbrances, agreements, options, voting
trusts, proxies and other arrangements or restrictions of any kind
(“Encumbrances”).

 

(c)The execution, delivery and performance by Seller of this Agreement do not
conflict with, violate or result in the breach of, or create any Encumbrance on
the Transferred Notes pursuant to, any agreement, instrument, order, judgment,
decree, law or governmental regulation to which Seller is a party or is subject
or by which the Transferred Notes are bound.

 

(d)There are no actions, suits, claims, investigations or other legal
proceedings pending or, to the knowledge of Seller, threatened against or by
Seller that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement.

 

(e)Seller, either alone or together with his representatives (if any), has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the transactions
contemplated by this Agreement, and has so evaluated the merits and risks of
such transactions.

 

(f)No broker, finder or investment banker is entitled to any brokerage, finder’s
or other fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of Seller.

 

4.Representation and Warranties of Buyer. Buyer hereby represents and warrants
to Seller as follows:

 

(a)Buyer has all requisite power and authority to execute and deliver this
Agreement, to carry out its obligations hereunder, and to consummate the
transactions contemplated hereby. Buyer has obtained all necessary approvals for
the execution and delivery of this Agreement, the performance of its obligations
hereunder, and the consummation of the transactions contemplated hereby. This
Agreement has been duly executed and delivered by Buyer and (assuming due
authorization, execution and delivery by Seller) this Agreement constitutes a
legal, valid and binding obligation of Buyer enforceable against Buyer in
accordance with its terms except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidity or
similar laws relating to or affecting generally the enforcement of creditors’
rights and remedies or by other equitable principles of general application.

 



 2 

 



 

(b)No governmental, administrative or other third party consents or approvals
are required by or with respect to Buyer in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.

 

(c)There are no actions, suits, claims, investigations or other legal
proceedings pending or, to the knowledge of Buyer, threatened against or by
Buyer that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement.

 

(d)Buyer, either alone or together with its representatives (if any), has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the transactions
contemplated by this Agreement, and has so evaluated the merits and risks of
such transactions.

 

(e)No broker, finder or investment banker is entitled to any brokerage, finder’s
or other fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of such Buyer.

 

5.Independent Analysis. Each of Buyer and Seller acknowledges that such party
understands the transactions contemplated by this Agreement and that such party
has had the opportunity to review this Agreement and the transactions
contemplated hereby with such party’s own legal counsel, tax advisors and other
advisors. Each Buyer and Seller is relying solely on such party’s own counsel
and advisors and not on any statements or representations of the other party,
the Company or of their respective representatives or agents for legal or other
advice with respect to the transactions contemplated by this Agreement.

 

6.Consent to Transfer of the Transferred Notes. In accordance with Section 11(d)
of each of the Transferred Notes, the Company hereby consents to Seller’s
assignment and transfer of the Transferred Notes to Buyer in accordance with the
terms and conditions of this Agreement.

 

7.Survival. All representations and warranties contained herein shall survive
the execution and delivery of this Agreement and the Effective Date.

 

8.Further Assurances. Following the Effective Date, each of Buyer, Seller and
the Company shall execute and deliver such additional documents, instruments,
conveyances and assurances, and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement.

 

9.Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses.

 

10.Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the parties at the addresses set forth on the first page of this Agreement or on
the books and records of the Company (or to such other address that may be
designated by the receiving party from time to time in accordance with this
section). All Notices shall be delivered by personal delivery, nationally
recognized overnight courier (with all fees pre-paid), facsimile or e-mail of a
.PDF document (with confirmation of transmission) or certified or registered
mail (in each case, return receipt requested, postage prepaid). Except as
otherwise provided in this Agreement, a Notice is effective only (a) upon
receipt by the receiving party, and (b) if the party giving the Notice has
complied with the requirements of this Section.

 



 3 

 



 

11.Entire Agreement. This Agreement constitutes the sole and entire agreement of
the parties hereto with respect to the purchase of the Transferred Notes by
Buyer from Seller, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter.

 

12.Successor and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

13.Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. No failure
to exercise, or delay in exercising, any rights, remedy, power or privilege
arising from this Agreement shall operate or be construed as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

 

14.Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. If any court determines that any term or other provision in this
Agreement is invalid, illegal or unenforceable, it is the parties’ intention
that such court shall have the power to modify this Agreement so as to effect
the original intent of the parties as closely as possible to the maximum extent
permitted by applicable law.

 

15.Governing Law; Submission to Jurisdiction. This Agreement shall be construed
in accordance with the laws of the State of New York, without regard to the
principles of conflicts of laws that would result in the application of the laws
of another jurisdiction. The parties further agree that any action between them
shall be heard in New York City, New York, and expressly consent to the
jurisdiction and venue of the state and federal courts sitting in New York City,
New York, for the adjudication of any civil action asserted pursuant to this
Agreement.

 

16.Interpretation. The words “this Agreement,” “herein,” “hereby,” “hereunder”
and “hereof,” and words of similar import, refer to this Agreement as a whole
and not to any particular section, subsection or other subdivision unless
expressly limited. All references to “$” shall be deemed references to United
States Dollars. Titles appearing at the beginning of any section, subsection or
other subdivision contained in this Agreement are for convenience only, do not
constitute any part of this Agreement, and shall be disregarded in construing
the language hereof. If an ambiguity, question of intent or question of
interpretation arises, this Agreement must be construed as if drafted jointly by
the parties hereto, and there must not be any presumption, inference or
conclusion drawn against either party by virtue of the fact that its
representatives have authored this Agreement or any of its terms.

 

17.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]



 



 4 

 



  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.



 



  By: /s/ Christopher Kelly   Name: Christopher Kelly

 

[Kelly Signature Page to Note Purchase Agreement]

 



 5 

 

 



  HELIOS AND MATHESON ANALYTICS INC.         By: /s/ Theodore Farnsworth    
Name: Theodore Farnsworth     Title:   Chief Executive Officer



 



[HMNY Signature Page to Note Purchase Agreement]



 



 6 

 

 



  MOVIEPASS INC.       By: /s/ Mitch Lowe     Name: Mitch Lowe     Title:
  Chief Executive Officer









 

[MoviePass Signature Page to Note Purchase Agreement]

 



 7 

 

 

SCHEDULE A

 

List of Transferred Notes

 

Note Holder  Principal Amount   Interest Rate Issuance Date Secured Promissory
Note   Christopher Kelly  $250,000.00    5.000%  05/26/16

 





Note Holder     Principal Amount     Interest Rate     Issuance Date  
Subordinated Convertible Notes       Christopher Kelly   $ 75,000.00     5.000%
    10/05/16   Christopher Kelly   $ 75,000.00     5.000%     10/12/16  
Christopher Kelly   $ 50,000.00     5.000%     10/21/16   Christopher Kelly   $
50,000.00     5.000%     12/06/16   Christopher Kelly   $ 100,000.00     5.000%
    1/17/17   Christopher Kelly   $ 50,000.00     5.000%     02/23/17  
Christopher Kelly   $ 50,000.00     5.000%     03/02/17   Christopher Kelly   $
300,000.00     5.000%     05/03/17  

  

 

8



 

 

